Citation Nr: 0938202	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires, 
among other things, that VA assist a claimant in providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The VCAA also requires that 
VA assist the claimant in obtaining relevant federal records, 
such as service department records.  Id.

In this case, a 1994 VA psychiatric examination and a 1994 VA 
Agent Orange protocol examination each found that the Veteran 
did not have PTSD.  However, the record contains numerous VA 
clinical records dated since that time that reflect the 
diagnosis of, and treatment for, a psychiatric disorder, 
including PTSD.  In addition, the Board observes that the 
report of a September 2004 VA examination provides that the 
Veteran's Axis I diagnosis was schizophrenia, paranoid type.  
The examiner linked the diagnosis to the Veteran's service 
but failed to provide any medical reasoning or any references 
to facts in the medical record.  

The requirement that a claimant have a current disability 
before service connection may be awarded for that disability 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  McLain v. Nicholson, 
21 Vet. App. 319 (2007).  Thus, the Board finds that the 
service-connection element of establishing a current 
disability has been met in this case.

The Veteran has identified several stressors without specific 
information with which to seek their verification.  In 
additional, he has related that he experienced a stressful 
event in Vietnam when his friend, [redacted], was killed 
after he and the Veteran flipped a coin to see who would 
drive the first truck.  Mr. [redacted] lost the toss and drove 
the first truck.  It was blown up and the Veteran continues 
to feel guilty about his friend's death.  The stressor 
occurred in May or June 1969 and the Veteran and his friend 
were in the 584th Engineer Battalion.  

The Board finds that the Veteran has provided enough detail 
to allow for meaningful stressor corroboration research.  
Therefore, in accordance with the duty to assist under the 
VCAA, research is necessary for the purpose of attempting 
corroborate the Veteran's claimed stressor.

The evidence of record also indicates that the Veteran 
currently suffers from a psychiatric disorder (diagnosed 
variously as PTSD and schizophrenia), which may be related to 
service, the Board finds that under the circumstances of this 
case, another VA medical examination and opinion is required 
under the provisions of the VCAA.  

The Board also notes that the Social Security Administration 
(SSA) reported to VA in May 2008 that it had no medical 
records concerning the Veteran.  However, in September 2009, 
the Veteran's representative has since asserted that the 
Veteran is now in receipt of SSA benefits and that the SSA 
should have relevant medical records.  In view of this 
development, the RO/AMC must clarify whether the Veteran is 
receiving disability benefits or retirement benefits.  If 
disability benefits are being distributed to the Veteran, 
then the RO/AMC must renew its request for records from the 
SSA. 



Although the Board sincerely regrets the additional delay, 
this development is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the information provided by 
the Veteran concerning the specific 
circumstances of his alleged stressor 
(summarized above), and a copy of the 
service records documenting his 
assignments, to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and/or the appropriate service 
department in an attempt to verify the 
alleged stressor.  Positive and 
negative responses should be 
documented.

2.  Contact the Veteran to clarify 
whether he is receiving SSA disability 
or retirement benefits.  If the Veteran 
replies that he is receiving disability 
benefits for a psychiatric disorder, 
then the RO/AMC shall then attempt to 
obtain such identified records from the 
SSA.

3.  Arrange for an examination of the 
Veteran by an appropriate VA examiner 
to determine the extent, nature and 
etiology of any diagnosed psychiatric 
disorder, to include PTSD and 
schizophrenia.  It is imperative that 
the claims file be made available to 
the examiner for review in connection 
with the examination.  If, and only if, 
the claimed inservice stressor has been 
corroborated, furnish the examiner a 
complete and accurate account of the 
corroborated inservice stressor and 
instruct the examiner that only this 
event may be considered.  

The examiner is requested to address 
(1) whether it is at least as likely as 
not (50 percent or more likelihood) 
that any acquired psychiatric condition 
other than PTSD is related to the 
Veteran's service; and (2) if the 
Veteran's inservice stressor was 
corroborated, whether it is at least as 
likely as not (50 percent or more 
likelihood) that it caused current 
psychiatric symptoms and satisfies the 
diagnostic criteria to support a 
diagnosis of PTSD.  Any opinion 
expressed must be accompanied by a 
detailed rationale. 

4.  Then, readjudicate the Veteran's 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include schizophrenia and 
PTSD.  If the benefit sought on appeal 
remains denied, provide the Veteran 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




